Exhibit 10(c)

BANK OF AMERICA PENSION RESTORATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)



--------------------------------------------------------------------------------

BANK OF AMERICA PENSION RESTORATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

TABLE OF CONTENTS

 

            PAGE

ARTICLE I DEFINITIONS

  2   1.1   Amendment or Termination Date   2   1.2   Applicable Minimum
Benefits Provisions   2   1.3   Basic Plan   2   1.4   Beneficiary   2   1.5  
Benefit Commencement Date   2   1.6   Change of Control   2   1.7   CMG Plan   4
  1.8   Code   4   1.9   Code Limitations   4   1.10   Committee   4   1.11  
Completion Incentive   5   1.12   Conversion Date   5   1.13   Corporation   5  
1.14   Delink Calculation Date   5   1.15   EIP   5   1.16   Eligible Employee  
5   1.17   Employee   5   1.18   ERISA   5   1.19   Global Human Resources Group
  5   1.20   Legacy West Participant   5   1.21   Participant   6   1.22  
Participating Employer   6   1.23   Plan Year   6   1.24   Restoration Account  
6   1.25   Restoration Credit   6   1.26   Restoration Plan   6   1.27  
Restoration Plan Benefit   6   1.28   Rule of 60   6   1.29   Termination of
Employment   7   1.30   Vesting Service   7

ARTICLE II PENSION RESTORATION BENEFITS

  8   2.1   Eligibility for Benefits   8   2.2   Restoration Accounts   8   2.3
  Account Adjustments   10   2.4   Restoration Plan Benefit   12   2.5  
Distribution Provisions for Participants with a Restoration Account on August
28, 2006   15

 

i



--------------------------------------------------------------------------------

  2.6   Distribution Provisions for New Participants after August 28, 2006   16
  2.7   General Payment Provisions   17   2.8   Vesting of Restoration Plan
Benefit   18   2.9   Special Provisions Related to Completion Incentives   18

ARTICLE III PLAN ADMINISTRATION

  20   3.1   Committee   20

ARTICLE IV AMENDMENT AND TERMINATION

  21   4.1   Amendment and Termination   21   4.2   Change of Control   21

ARTICLE V MISCELLANEOUS PROVISIONS

  22   5.1   Nature of Plan and Rights   22   5.2   Spendthrift Provision   22  
5.3   Limitation of Rights   22   5.4   Adoption by Other Participating
Employers   23   5.5   Governing Law   23   5.6   Merged Plans   23   5.7  
Status Under ERISA   23   5.8   Compliance With Section 409A of the Code   24  
5.9   Severability   24   5.10   Headings and Subheadings   24   5.11   Social
Security Tax   24   5.12   Claims Procedure   24   5.13   Limited Effect Of
Restatement   24   5.14   Binding Effect   24

 

ii



--------------------------------------------------------------------------------

BANK OF AMERICA PENSION RESTORATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

THIS INSTRUMENT OF AMENDMENT AND RESTATEMENT is executed by BANK OF AMERICA
CORPORATION, a Delaware corporation (the “Corporation”);

Statement of Purpose

The Corporation and certain of its affiliates (collectively with the
Corporation, the “Participating Employers”) sponsor the Bank of America Pension
Restoration Plan (the “Restoration Plan”). The purpose of the Restoration Plan
is to provide benefits to certain employees whose benefits under The Bank of
America Pension Plan (the “Basic Plan”) are adversely affected by certain
benefit limitations imposed by the Internal Revenue Code.

The Corporation is amending and restating the Restoration Plan effective
January 1, 2009 as set forth herein to (i) provide for the Restoration Plan’s
documentary compliance with the requirements of Section 409A of the Code and
(ii) otherwise meet current needs. The Corporation has reserved the right to
amend the Restoration Plan at any time and the Participating Employers have
delegated to the Corporation the right to amend the Restoration Plan on behalf
of all Participating Employers.

NOW, THEREFORE, for the purposes aforesaid, the Corporation, on its own behalf
and on behalf of the Participating Employers, hereby amends and restates the
Restoration Plan effective January 1, 2009 to consist of the following Articles
I through V:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Unless defined herein, any word, phrase or term used in the Restoration Plan
shall have the meaning given to it in the Basic Plan. However, the following
terms have the following meanings unless a different meaning is clearly required
by the context:

 

1.1

Amendment or Termination Date

The date on which an amendment to or termination of the Restoration Plan is
adopted by the Corporation or, if later, the effective date of such amendment or
termination.

 

1.2

Applicable Minimum Benefits Provisions

 

  (a)

If Basic Plan benefits are payable in a lump sum, Section 6.5(b)(1) of the Basic
Plan; and

 

  (b)

If Basic Plan benefits are payable in an annuity method, Section 6.5(b)(2) of
the Basic Plan.

 

1.3

Basic Plan

The Bank of America Pension Plan, as in effect from time to time.

 

1.4

Beneficiary

The “beneficiary” of a Participant under the Basic Plan unless the Participant
elects a different Beneficiary for purposes of the Restoration Plan in
accordance with such procedures as the Global Human Resources Group may
establish from time to time. If there is no Beneficiary election in effect under
the Basic Plan or the Restoration Plan at the time of a Participant’s death, or
if the designated Beneficiary fails to survive the Participant, then the
Beneficiary shall be the Participant’s surviving spouse, or if there is no
surviving spouse, the Participant’s estate.

 

1.5

Benefit Commencement Date

The date that a Participant’s Restoration Plan Benefit is paid or begins to be
paid.

 

1.6

Change of Control

The occurrence of any of the following events:

 

  (a)

The acquisition by any person, individual, entity or “group” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (collectively, a “Person”) of Beneficial Ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of either:

 

2



--------------------------------------------------------------------------------

  (i)

The then-outstanding shares of common stock of the Corporation (the “Outstanding
Shares”); or

 

  (ii)

The combined voting power of the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of directors of the
Corporation (the “Outstanding Voting Securities”);

provided, however, that the following acquisitions shall not constitute a Change
of Control for purposes of this subparagraph (a): (i) any acquisition directly
from the Corporation, (ii) any acquisition by the Corporation or any of its
subsidiaries, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any of its subsidiaries, or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subparagraph (c) below; or

 

  (b)

Individuals who, as of September 30, 1998, constitute the Board of Directors of
the Corporation (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors of the Corporation; provided,
however, that any individual who becomes a director subsequent to September 30,
1998 and whose election, or whose nomination for election by the Corporation’s
shareholders, to the Board of Directors of the Corporation was either
(i) approved by a vote of at least a majority of the directors then comprising
the Incumbent Board or (ii) recommended by a corporate governance committee
comprised entirely of directors who are then Incumbent Board members shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest,
other actual or threatened solicitation of proxies or consents or an actual or
threatened tender offer; or

 

  (c)

Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
respectively, of the Outstanding Shares and Outstanding Voting Securities
immediately prior to such Business Combination own, directly or indirectly, more
than 50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Shares and
Outstanding Voting Securities, as the case may be (provided, however, that for
purposes of this clause (i), any shares of common stock or voting securities of
such resulting corporation

 

3



--------------------------------------------------------------------------------

 

received by such Beneficial Owners in such Business Combination other than as
the result of such Beneficial Owners’ ownership of Outstanding Shares or
Outstanding Voting Securities immediately prior to such Business Combination
shall not be considered to be owned by such Beneficial Owners for the purposes
of calculating their percentage of ownership of the outstanding common stock and
voting power of the resulting corporation), (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
the Business Combination) beneficially owns, directly or indirectly, 25% or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from the Business Combination or the combined voting power of the then
outstanding voting securities of such corporation unless such Person owned 25%
or more of, respectively, the Outstanding Shares or Outstanding Voting
Securities immediately prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or the action of the Board of
Directors of the Corporation, providing for such Business Combination; or

 

  (d)

Approval by the Corporation’s shareholders of a complete liquidation or
dissolution of the Corporation.

Notwithstanding the preceding provisions of this Section, a Change of Control
shall not be deemed to have occurred for purposes of the Restoration Plan as a
result of the transactions contemplated by that certain Agreement and Plan of
Reorganization between the Corporation and BankAmerica Corporation dated
April 10, 1998.

 

1.7

CMG Plan

The Columbia Management Group Mutual Fund Units Plan, as in effect from time to
time.

 

1.8

Code

The Internal Revenue Code of 1986, as amended. References to the Code shall
include the valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

 

1.9

Code Limitations

Any one or more of the limitations and restrictions that Sections 401(a)(17) and
415 of the Code place on the accrual of benefits under the Basic Plan.

 

1.10

Committee

The committee designated pursuant to Section 3.1 of the Restoration Plan.

 

4



--------------------------------------------------------------------------------

1.11

Completion Incentive

An incentive award payable to a Participant upon completion of an assignment
outside the United States, which incentive award relates to one or more Plan
Years, all pursuant to an incentive arrangement approved for purposes of the
Restoration Plan by the Committee.

 

1.12

Conversion Date

July 1, 1998.

 

1.13

Corporation

Bank of America Corporation, a Delaware corporation, and any successor thereto.

 

1.14

Delink Calculation Date

The date determined by the Global Human Resources Group that is no more than 75
days after the Participant’s Termination of Employment.

 

1.15

EIP

The Bank of America Corporation Equity Incentive Plan, as in effect from time to
time.

 

1.16

Eligible Employee

A Covered Employee as defined in the Basic Plan.

 

1.17

Employee

A common-law employee of a Participating Employer.

 

1.18

ERISA

The Employee Retirement Income Security Act of 1974, as amended. References to
ERISA shall include the valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder.

 

1.19

Global Human Resources Group

The Global Human Resources Group of the Corporation.

 

1.20

Legacy West Participant

 

  (a)

An Eligible Employee who has an accrued retirement benefit under the BankAmerica
Pension Plan as of June 30, 2000 and who is eligible for benefits under the
Restoration Plan as provided in Article II; or

 

5



--------------------------------------------------------------------------------

  (b)

A former Eligible Employee who has an accrued retirement benefit under the
BankAmerica Pension Plan as of June 30, 2000 and who is eligible for benefits
under the Restoration Plan as provided in Article II.

 

1.21

Participant

 

  (a)

An Eligible Employee who has a Restoration Account and who is eligible for
benefits under the Restoration Plan as provided in Article II;

 

  (b)

A former Eligible Employee who has a Restoration Account and who is eligible for
benefits under the Restoration Plan as provided in Article II; or

 

  (c)

A Legacy West Participant.

 

1.22

Participating Employer

Each “Participating Employer” under (and as defined in) the Basic Plan which has
adopted the Restoration Plan. In addition, the Global Human Resources Group, in
its sole and exclusive discretion, may designate certain other entities as
“Participating Employers” under the Restoration Plan for such purposes as the
Global Human Resources Group may determine from time to time.

 

1.23

Plan Year

The 12-month period commencing January 1 and ending the following December 31.

 

1.24

Restoration Account

The bookkeeping account established and maintained on the books and records of
the Restoration Plan for a Participant pursuant to Article II.

 

1.25

Restoration Credit

The amount credited to a Participant’s Restoration Account pursuant to
Section 2.2(c).

 

1.26

Restoration Plan

The Bank of America Pension Restoration Plan, as in effect from time to time.

 

1.27

Restoration Plan Benefit

The amount payable to the Participant under the Restoration Plan as determined
in accordance with Section 2.4.

 

1.28

Rule of 60

At the time of Termination of Employment, a Participant’s having (a) completed
at least 10 years of Vesting Service, and (b) attained a combined age and years
of Vesting Service equal to at least 60.

 

6



--------------------------------------------------------------------------------

1.29

Termination of Employment

For the purposes of the Restoration Plan, whether a “Termination of Employment”
has occurred shall be determined consistent with the requirements of
Section 409A of the Code and the Bank of America 409A Policy.

 

1.30

Vesting Service

“Vesting Service” as defined under the Basic Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE II

PENSION RESTORATION BENEFITS

 

2.1

Eligibility for Benefits

A Participant who has a Restoration Plan Benefit determined in accordance with
Section 2.4 shall be eligible to receive benefits under the Restoration Plan.
The amount of a Participant’s Restoration Plan Benefit shall be determined in
accordance with Section 2.4, and the Restoration Plan Benefit shall become
payable as provided in Sections 2.5, 2.6 and 2.7 below, as applicable.

 

2.2

Restoration Accounts

A Restoration Account shall be established and maintained on the books and
records of the Restoration Plan for each Participant who has an amount credited
in accordance with the provisions of this Section.

 

  (a)

Initial Restoration Account Balance:    The Restoration Account established for
a Participant shall be credited with an initial balance equal to the excess (if
any) of Amount A over Amount B, where:

 

  (i)

Amount A equals the initial balance that would have been credited to the
Participant’s “account” under the Basic Plan as of the Conversion Date if
(i) the Code Limitations did not apply to the Basic Plan and (ii) the
Participant’s “compensation” under the Basic Plan included any amounts which
were disregarded because of the Participant’s deferral of such amounts pursuant
to an election under the Bank of America 401(k) Restoration Plan or any other
nonqualified deferred compensation plan designated by the Global Human Resources
Group; and

 

  (ii)

Amount B equals the initial balance actually credited to the Participant’s
“account” under the Basic Plan as of the Conversion Date.

 

  (b)

Restoration Credits:

 

  (i)

Timing of Restoration Credits:    The Restoration Account of each Participant
shall be credited with a Restoration Credit at the end of each Plan Year;
provided, however, that the Restoration Account of a Participant whose
Termination of Employment occurs during the Plan Year shall be credited with a
Restoration Credit within 75 days of such Participant’s Termination of
Employment.

 

  (ii)

Amount of Restoration Credits:    The Restoration Account of each Participant
shall be credited with a Restoration Credit the amount of which shall be equal
to the excess (if any) of Amount A over Amount B, where:

 

8



--------------------------------------------------------------------------------

  (A)

Amount A equals the compensation credit that would have been allocated to the
Participant’s “account” under the Basic Plan as of such date if (i) the Code
Limitations did not apply to the Basic Plan, (ii) the Participant’s
“compensation” under the Basic Plan included the amounts, if any, deferred by
the Participant under the Bank of America 401(k) Restoration Plan or any other
nonqualified deferred compensation plan designated by the Global Human Resources
Group, (iii) the Participant’s “compensation” under the Basic Plan included the
“principal amount” (as defined under the EIP) of any annual incentive awards
earned for performance periods beginning on or after January 1, 2002, and
(iv) the Participant’s “compensation” under the Basic Plan included the
“principal amount” (as defined under the CMG Plan) of any annual incentive
awards earned for performance periods beginning on or after January 1, 2006;
provided, however, that a Participant’s compensation taken into account for
purposes of determining this Amount A shall not exceed $250,000 for any Plan
Year beginning on or after January 1, 2005 unless the Participant experiences a
Termination of Employment during the Plan Year and is rehired within the same
Plan Year, in which case the Participant’s compensation taken into account for
purposes of determining this Amount A may exceed $250,000 only to the extent
necessary to allow such Participant to reach the Code Limitations under the
Basic Plan; and

 

  (B)

Amount B equals the compensation credit actually allocated to the Participant’s
“account” under the Basic Plan as of such date.

For purposes of determining Amount A, the EIP principal amount and the CMG Plan
principal amount for a Participant who is in Band 0 shall be the amount
communicated to the Global Human Resources Group by the Corporation’s Executive
Compensation Group as the EIP principal amount and the CMG Plan principal
amount, as applicable.

 

  (c)

Limit on Certain Incentive Compensation:    Notwithstanding any provision of the
Restoration Plan to the contrary, for Plan Years ending before January 1, 2005,
in no event shall an amount be credited to a Participant’s Restoration Account
or otherwise accrued hereunder with respect to any portion of the Participant’s
bonuses, commissions or other incentive compensation payable for a Plan Year
(inclusive of the EIP principal amount with respect thereto, regardless of the
year earned and regardless of whether the cash portion of any such bonus,
commission or other incentive compensation is paid currently to the Participant
or deferred pursuant to the Bank of America 401(k) Restoration Plan or any other
non-qualified deferred compensation plan) in excess of $1,000,000.

 

9



--------------------------------------------------------------------------------

2.3

Account Adjustments

 

  (a)

Interest Credits:    The portion of each Restoration Account attributable to
Restoration Credits made on and after January 1, 2008, if any, shall be adjusted
from time to time at such intervals as determined by the Global Human Resources
Group based on the yield of the 10-year U.S. Treasury Note. The Global Human
Resources Group may determine the frequency of such adjustments by reference to
the frequency of account adjustments under another plan sponsored by a
Participating Employer.

 

  (b)

Investment Credits:    Except as otherwise provided in subsections (d) and
(e) of this Section, the portion of each Restoration Account attributable to
Restoration Credits made before January 1, 2008, if any, shall be adjusted from
time to time at such intervals as determined by the Global Human Resources
Group. The Global Human Resources Group may determine the frequency of such
adjustments by reference to the frequency of account adjustments under another
plan sponsored by a Participating Employer. The amount of the adjustment shall
equal the amount that each Participant’s Restoration Account would have earned
(or lost) for the period since the last adjustment had the Restoration Account
actually been invested in the deemed investment vehicle(s) designated by the
Participant for such period pursuant to Section 2.3(c). The Global Human
Resources Group may establish any limitations on the frequency with which
Participants may make investment designations under this Section as the Global
Human Resources Group may determine necessary or appropriate from time to time,
including limitations related to frequent trading or marketing timing
activities.

 

  (c)

Account Adjustments for Deemed Investments:    The Committee shall from time to
time designate one or more investment vehicle(s) in which the portion of a
Participant’s Restoration Accounts attributable to Restoration Credits made
before January 1, 2008, if any, shall be deemed to be invested. The investment
vehicle(s) may be designated by reference to the investments available under
other plans sponsored by a Participating Employer (including the “Investment
Measures” available under the Basic Plan with respect to compensation credits
made before January 1, 2008). Each Participant shall designate the investment
vehicle(s) in which any portion of the Participant’s Restoration Account
attributable to Restoration Credits made before January 1, 2008 shall be deemed
to be invested according to the procedures developed by the Global Human
Resources Group, except as otherwise required by the terms of the Restoration
Plan. No Participating Employer shall be under an obligation to acquire or
invest in any of the deemed investment vehicle(s) under this subsection, and any
acquisition of or investment in a deemed investment vehicle by a Participating
Employer shall be made in the name of the Participating Employer and shall
remain the sole property of the Participating Employer. The Committee shall also
establish from time to time a default investment vehicle into which any portion
of a Participant’s Restoration Account attributable to Restoration Credits made
before January 1, 2008 shall be deemed to be invested if the Participant fails
to provide investment instructions pursuant to this subsection. Effective
July 1,

 

10



--------------------------------------------------------------------------------

 

2000 through December 31, 2008, such default investment vehicle shall be the
Stable Capital Fund and, effective January 1, 2009, such default investment
vehicle shall be the applicable investment vehicle determined pursuant to the
terms of the Basic Plan’s default investment provisions.

 

  (d)

Accounts for Legacy West Participants:    Notwithstanding anything in this
Section to the contrary, account adjustments for Legacy West Participants shall
be determined in accordance with the following:

 

  (i)

Any portion of a Legacy West Participant’s Restoration Account attributable to
benefits accruing before July 1, 1985 is not directable and is not subject to
the rules regarding Restoration Account adjustments described in subsections
(a) and (b) of this Section, but shall instead be credited with interest at a
rate of 11% until the Legacy West Participant’s Delink Calculation Date.

 

  (ii)

Any portion of a Legacy West Participant’s Restoration Account attributable to
benefits accruing on and after July 1, 1985 shall be adjusted as follows:

 

  (A)

For a Legacy West Participant who was not in “service” under the Basic Plan on
July 1, 2000, any portion of the Restoration Account attributable to benefits
accruing on and after July 1, 1985 shall be credited with interest at the rate
equal to the average of 30-Year Treasury Constant Maturities as published in the
Federal Reserve Statistical Release H.15(519) of the Board of Governors of the
Federal Reserve System for the month of November of the year immediately
preceding the applicable Plan Year. If the average is not a multiple of  1/4%,
the closest lowest interest rate which is a multiple of  1/4% shall be used.

 

  (B)

For a Legacy West Participant who was in “service” under the Basic Plan on
July 1, 2000, any portion of the Restoration Account attributable to benefits
accruing on and after July 1, 1985 and before January 1, 2008 is directable and
subject to the rules regarding Restoration Account adjustments described in
subsections (b) and (c) of this Section.

 

  (C)

For a Legacy West Participant who was in “service” under the Basic Plan on
July 1, 2000, any portion of the Restoration Account attributable to benefits
accruing on and after January 1, 2008 is non-directable and subject to the rules
regarding Restoration Account adjustments described in subsection (a) of this
Section.

 

  (e)

Account Adjustments in Connection with Payment of Restoration Plan
Benefit:    Notwithstanding any provision of the Restoration Plan to the
contrary, the Global Human Resources Group may cause a Participant’s Restoration

 

11



--------------------------------------------------------------------------------

 

Account to be adjusted in a manner other than as described above as the Global
Human Resources Group may in its discretion determine from time to time in order
to calculate the amount of the Participant’s vested Restoration Plan Benefit
that becomes payable in accordance with Section 2.5, 2.6 or 2.7.

 

2.4

Restoration Plan Benefit

 

  (a)

Eligibility for Restoration Plan Benefit:    Upon a Participant’s Termination of
Employment, the Participant will be entitled to a Restoration Plan Benefit in
the amount described in this Section at the time and in the form described in
Section 2.5 or Section 2.6, as applicable.

 

  (b)

Amount of Restoration Plan Benefit:    A Participant’s Restoration Plan Benefit
is equal to (i) the Participant’s Restoration Account as of the Participant’s
Delink Calculation Date (following the adjustment described in subsection (c) of
this Section); plus (ii) investment credits or interest credits, as applicable,
as described in subsection (d) of this Section, from the Participant’s Delink
Calculation Date through the last business day immediately preceding complete
distribution of the Restoration Plan Benefit.

 

  (c)

Adjustment of Restoration Account:    As of a Participant’s Delink Calculation
Date, the Participant’s Restoration Account will be adjusted to equal the excess
(but not less than $0) of Amount A over Amount B, where:

 

  (i)

Amount A equals the lump sum value of the Participant’s Basic Plan benefit
determined as of the Participant’s Delink Calculation Date in accordance with
the Applicable Minimum Benefits Provisions of the Basic Plan as if (i) the Code
Limitations did not apply to the Basic Plan, (ii) the Participant’s
“compensation” under the Basic Plan included any amounts which were disregarded
because of the Participant’s deferral of such amounts pursuant to an election
under the Bank of America 401(k) Restoration Plan or any other nonqualified
deferred compensation plan designated by the Global Human Resources Group,
(iii) the Participant’s “compensation” under the Basic Plan included the EIP
“principal amount” of any annual incentive awards earned for performance periods
beginning on or after January 1, 2002 and (iv) the Participant’s “compensation”
under the Basic Plan included the “principal amount” (as defined under the CMG
Plan) of any annual incentive awards earned for performance periods beginning on
or after January 1, 2006; provided, however, that a Participant’s compensation
taken into account for purposes of determining this Amount A shall not exceed
$250,000 for any Plan Year beginning on or after January 1, 2005 unless the
Participant experiences a Termination of Employment during the Plan Year and is
rehired within the same Plan Year in which the Termination of Employment occurs,
in which case the Participant’s compensation taken into account for purposes of
determining this Amount A may exceed $250,000 only to the extent necessary to
allow such Participant to reach the Code Limitations under the Basic Plan; and

 

12



--------------------------------------------------------------------------------

  (ii)

Amount B equals the lump sum value of the Participant’s actual Basic Plan
benefit determined as of the Participant’s Delink Calculation Date.

 

  (iii)

Limitation on Incentive Payments:    The Restoration Plan Benefit determined in
accordance with the provisions of this subsection is subject to the limitation
on certain incentive compensation set forth in Section 2.2(c).

 

  (iv)

Notwithstanding any other provision of the Restoration Plan to the contrary, if
an Eligible Employee, who prior to the DeLink Calculation Date does not have a
Restoration Account established pursuant to Article II, is determined under this
Section to be entitled to a Restoration Plan Benefit, such Eligible Employee
shall have a Restoration Account established therefore on the books and records
of the Restoration Plan. Such Restoration Plan Account shall be initially
credited with the amount determined in subsection (c) of this Section and
thereafter shall be credited with investment credits or interest credits, as
applicable, in accordance with subsection (d) of this Section.

 

  (d)

Crediting of Restoration Accounts Following a Participant’s Delink Calculation
Date:    To the extent that a Participant’s Restoration Account is not the
winning benefit used to determine the Participant’s Restoration Plan Benefit,
the Participant’s Restoration Account shall be adjusted on a pro-rata basis in
accordance with procedures established by the Committee.

 

  (i)

Participants Other Than Legacy West Participants:    For all Participants other
than Legacy West Participants, following the Participant’s Delink Calculation
Date, the Participant’s Restoration Account shall be credited with investment
credits and/or interest credits, as applicable, as follows:

 

  (A)

Any portion of the Restoration Account attributable to Restoration Credits made
on and after January 1, 2008 shall be credited with interest credits based on
the yield of the 10-year U. S. Treasury Note from the Participant’s Delink
Calculation Date through the last business day immediately preceding complete
distribution of the Restoration Plan Benefit.

 

  (B)

If a Participant’s Termination of Employment occurred on or before December 31,
2006 and the Participant did not have a “benefit commencement date” under the
Basic Plan before January 1, 2007, or if the Participant satisfies the Rule of
60 at the time of the Participant’s Termination of Employment, the Participant
shall continue to be eligible to elect from among the available deemed
investment vehicles pursuant to Section 2.3(b) with respect to any portion of
the Participant’s Restoration Account attributable to Restoration Credits made
before January 1, 2008 through the last business day immediately preceding
complete distribution of the Restoration Plan Benefit.

 

13



--------------------------------------------------------------------------------

  (C)

For any other Participant (other than a Legacy West Participant), the
Participant shall continue to be eligible to elect from among the available
deemed investment vehicles pursuant to Section 2.3(b) with respect to any
portion of the Participant’s Restoration Account attributable to Restoration
Credits made before January 1, 2008 through the end of the Plan Year in which
the Global Human Resources Group is notified of the Participant’s Termination of
Employment, and thereafter through the last business day immediately preceding
complete distribution of the Restoration Plan Benefit, the Restoration Plan
Benefit shall be deemed invested in the default investment vehicle designated by
the Committee pursuant to Section 2.3(c).

 

  (ii)

Legacy West Participants:    Following a Legacy West Participant’s Delink
Calculation Date, the Legacy West Participant’s Restoration Account shall be
credited with investment credits and/or interest credits, as applicable, as
follows:

 

  (A)

Any portion of a Legacy West Participant’s Restoration Account attributable to
benefits accruing before July 1, 1985 shall be credited with interest credits at
a rate of 8% from the Participant’s Delink Calculation Date through the last
business day immediately preceding complete distribution of the Restoration Plan
Benefit.

 

  (B)

Any portion of a Legacy West Participant’s Restoration Account attributable to
benefits accruing on or after July 1, 1985, if any, shall be adjusted as
follows:

 

  a.

For a Legacy West Participant who was not in “service” under the Basic Plan on
July 1, 2000, any portion of the Restoration Account attributable to benefits
accruing on and after July 1, 1985 shall be credited with interest at the rate
equal to the average of 30-Year Treasury Constant Maturities as published in the
Federal Reserve Statistical Release H.15(519) of the Board of Governors of the
Federal Reserve System for the month of November of the year immediately
preceding the applicable Plan Year from the Participant’s Delink Calculation
Date through the last business day immediately preceding complete distribution
of the Restoration Plan Benefit. If the average is not a multiple of  1/4%, the
closest lowest interest rate which is a multiple of  1/4% shall be used.

 

14



--------------------------------------------------------------------------------

  b.

For a Legacy West Participant who was in “service” under the Basic Plan on
July 1, 2000, any portion of the Restoration Account attributable to benefits
accruing on and after July 1, 1985 is subject to the rules regarding Restoration
Account adjustments described in paragraph (i) of this subsection.

 

  (C)

The portion of a Legacy West Participant’s Restoration Account attributable to
the Applicable Minimum Benefits Provisions, if any, is subject to the rules
regarding Restoration Account adjustments described in paragraph (i) of this
subsection.

 

2.5

Distribution Provisions for Participants with a Restoration Account on
August 28, 2006

 

  (a)

2006 One-Time Payment Election:    Subject to the provisions of Section 2.7,
each Participant with a Restoration Account on August 28, 2006 had an
opportunity during 2006 to make a one-time payment election applicable to such
Participant’s Restoration Plan Benefit. Each such Participant was able to elect
from among the available payment methods set forth in subsection (b) of this
Section, and such election was effective as of January 1, 2007. Absent such a
payment election, the Participant’s Restoration Plan Benefit will be paid in a
single lump sum during the first 90 days of the calendar year following the
Participant’s Termination of Employment unless the Participant subsequently
changes the payment election as provided in subsection (c) of this Section.

 

  (b)

Available Payment Methods:    Subject to the provisions of Section 2.7, a
Participant’s vested Restoration Plan Benefit shall be paid in a single lump sum
during the first 90 days of the calendar year following the Participant’s
Termination of Employment unless the Participant elects to receive payment of
such Participant’s vested Restoration Plan Benefit in one of the following
forms:

 

  (i)

Lump Sum Payment in Specified Year:    A single lump sum during the first 90
days of the later of (A) the calendar year following the Participant’s
Termination of Employment and (B) the calendar year elected by the Participant
(but no later than the calendar year in which the Participant reaches age 75).

 

  (ii)

Annual Installments Commencing following Termination of Employment:    Annual
installment payments over a period of years elected by the Participant not to
exceed 10 commencing during the first 90 days of the calendar year following the
Participant’s Termination of Employment.

 

  (iii)

Annual Installments Commencing in Specified Year:    Annual installment payments
over a period of years elected by the Participant not to exceed 10 commencing
during the first 90 days of the later of (A) the

 

15



--------------------------------------------------------------------------------

 

calendar year following the Participant’s Termination of Employment and (B) the
calendar year elected by the Participant (but not later than the calendar year
in which the Participant reaches age 75).

 

  (c)

Subsequent Changes to Payment Elections:    A Participant may change the timing
or form of payment applicable under subsection (b) of this Section, or the
timing or form of payment subsequently elected under this subsection, with
respect to the Participant’s vested Restoration Plan Benefit only if (i) such
election is made at least 12 months prior to January 1 of the Plan Year in which
the payment of the vested Restoration Plan Benefit would have otherwise been
made or commenced and (ii) the effect of such election is to defer such payment
by at least 5 years; provided, however, that no election to change the timing or
form of payment may be made if the date the payment of the vested Restoration
Plan Benefit would have otherwise been made or commenced is less than 5 years
from the calendar year in which the Participant would have attained age 75. In
the event that a Participant’s election made pursuant to this subsection does
not comply with the requirements of this subsection, such election shall be void
and the timing and form of payment in effect at the time of such voided election
governs.

 

  (d)

Timing and Amount of Annual Installments:    Subject to the provisions of
Section 2.7, for a vested Restoration Plan Benefit payable as annual
installments, except as otherwise provided in Section 2.7(d), the first
installment shall be paid during the first 90 days of the calendar year
following the Participant’s Termination of Employment or the calendar year
elected by the Participant, as applicable, and each subsequent installment shall
be paid during the first 90 days of each subsequent calendar year during the
elected payment period. The amount of each installment payment shall equal the
Restoration Plan Benefit as of the last business day immediately preceding the
applicable payment date divided by the number of remaining installments
(including the installment then payable).

 

2.6

Distribution Provisions for New Participants after August 28, 2006

 

  (a)

Timing and Form of Payment:    Subject to the provisions of subsection (b) of
this Section and Section 2.7, the vested Restoration Plan Benefit of a
Participant who first becomes a Participant after August 28, 2006 shall be
payable during the first 90 days of the calendar year following the
Participant’s Termination of Employment in a single lump sum payment.

 

  (b)

Subsequent Changes to Timing of Payment:    A Participant may change the timing
(but not the form) of payment provided under subsection (a) of this Section, or
the timing (but not the form) of payment subsequently elected under this
Section, with respect to the Restoration Plan Benefit only if (i) such election
is made at least 12 months prior to January 1 of the Plan Year in which the
payment of the Restoration Plan Benefit would have otherwise been made and
(ii) the effect of such election is to defer such payment by at least 5 years;
provided, however, that no election to change the timing of payment may be made
if the

 

16



--------------------------------------------------------------------------------

 

date the payment of the vested Restoration Plan Benefit would have otherwise
been made is less than 5 years from the calendar year in which the Participant
would have attained age 75. In the event that a Participant’s election made
pursuant to this subsection does not comply with the requirements of this
subsection, such election shall be void and the timing of payment in effect at
the time of such voided election governs.

 

2.7

General Payment Provisions

 

  (a)

Payments for Participants Who Terminate Employment and Have a Basic Plan Benefit
Commencement Date Prior to January 1, 2007:    The payment elections described
in Sections 2.5 and 2.6 are effective as of January 1, 2007. Payments to any
Participant whose Termination of Employment occurs prior to January 1, 2007 and
who has a “benefit commencement date” under the Basic Plan prior to January 1,
2007 shall be made in accordance with the provisions of the Restoration Plan as
in effect prior to January 1, 2007.

 

  (b)

Automatic Lump Sum Payment:    Notwithstanding any provision in the Restoration
Plan to the contrary, but subject to the provisions of subsection (d) of this
Section, if applicable, a Participant’s vested Restoration Plan Benefit shall be
payable in a single lump sum during the first 90 days of the calendar year
following the Participant’s Termination of Employment if (i) the value of the
Participant’s Restoration Account as of the Delink Calculation Date is $50,000
or less or (ii) the Participant is vested but has less than 5 years of Vesting
Service at the time of the Participant’s Termination of Employment.

 

  (c)

Death of Participant:    If a Participant dies before having been paid the
Participant’s entire Restoration Plan Benefit (including a Participant receiving
installment payments), the remaining unpaid balance of the Restoration Plan
Benefit shall be payable to the Participant’s Beneficiary in a single lump sum
within 90 days following the end of the Plan Year in which the Participant dies;
provided, however, that if the Global Human Resources Group is not provided with
sufficient advance notice of the Participant’s death to pay the Restoration Plan
Benefit within 90 days following the Plan Year in which the Participant dies,
then payment shall be made within 90 days after the end of the Plan Year in
which such notice of death is received by the Global Human Resources Group. The
directable portion, if any, of the Restoration Plan Benefit shall be deemed
invested in the default investment vehicle specified by the Committee pursuant
to Section 2.3(c) from the date notice of the death is received by the Global
Human Resources Group until the last business day immediately preceding the
final payment of the Restoration Plan Benefit.

 

  (d)

Special Provisions for “Specified Employees”:    Notwithstanding any provision
in the Restoration Plan to the contrary, to the extent applicable, in no event
shall any payment hereunder be made to a “specified employee” within the meaning
of Section 409A of the Code earlier than 6 months after the date of the
Participant’s Termination of Employment, except in connection with the
Participant’s death. If

 

17



--------------------------------------------------------------------------------

 

a specified employee’s Termination of Employment occurs before July 1 in a Plan
Year, the earliest date that the specified employee’s Restoration Plan Benefit
shall be paid is during the first 90 days of the calendar year following the
Participant’s Termination of Employment. If a specified employee’s Termination
of Employment occurs on or after July 1 in a calendar year, the earliest date
that the specified employee’s Restoration Plan Benefit shall be paid is during
the first 90 days of the second calendar year following the Participant’s
Termination of Employment.

 

  (e)

Payroll and Withholding Taxes:    Any Restoration Plan Benefit shall be subject
to applicable payroll and withholding taxes.

 

  (f)

Payment for Benefit of Incapacitated Individual:    In the event any amount
becomes payable under the provisions of the Restoration Plan to a Participant,
Beneficiary or other person who is a minor or an incompetent, whether or not
declared incompetent by a court, such amount may be paid directly to the minor
or incompetent person or to such person’s fiduciary (or attorney-in-fact in the
case of an incompetent) as the Global Human Resources Group, in its sole
discretion, may decide, and the Global Human Resources Group shall not be liable
to any person for any such decision or any payment pursuant thereto.

 

  (g)

Other Payment Provisions:    To be effective, any elections under this Article
shall be made on such form, at such time and pursuant to such procedures as
determined by the Global Human Resources Group in its sole discretion from time
to time.

 

2.8

Vesting of Restoration Plan Benefit

Notwithstanding any provision of the Restoration Plan to the contrary, a
Participant’s Restoration Plan Benefit shall be vested if, and to the same
extent, that the Participant’s Basic Plan benefits are vested. If, and to the
extent that, a Participant’s Restoration Plan Benefit is not vested on the date
of the Participant’s Termination of Employment, such Restoration Plan Benefit
shall be forfeited as of such date. However, if a former Participant whose
Restoration Plan Benefit has been forfeited again becomes an Employee, any such
forfeiture shall be restored (adjusted with interest on the same basis as
restored forfeitures under the Basic Plan) as soon as administratively
practicable after the date on which the former Participant again becomes an
Employee (such restored benefits shall remain subject to the vesting
requirements of this Section).

 

2.9

Special Provisions Related to Completion Incentives

For a Participant who receives a Completion Incentive in a Plan Year which
relates to one or more prior Plan Years, the following provisions shall apply.

 

  (a)

The Global Human Resources Group, upon consultation with the appropriate
business unit, shall allocate the Completion Incentive among the applicable Plan
Years for which it was deemed earned.

 

18



--------------------------------------------------------------------------------

  (b)

The Participant shall receive Restoration Credits with respect to the Completion
Incentive based on the Participant’s rate of compensation credits under the
Basic Plan at the time the Completion Incentive is paid. However, for that
purpose, (A) for Plan Years beginning on or after January 1, 2005, the $250,000
limit on compensation set forth in Section 2.2(b)(ii)(A) and (B) for Plan Years
ending before January 1, 2005, the $1,000,000 limit on incentive compensation
set forth in Section 2.2(c) shall be applied separately with respect to each
prior Plan Year for which the Completion Incentive was deemed earned taking into
account the portion of the Completion Incentive allocated to each such prior
Plan Year under subsection (a) of this Section.

 

  (c)

The Restoration Credits attributable to the Completion Incentive shall be
credited in accordance with the timing specified in Section 2.2(b)(i).

 

19



--------------------------------------------------------------------------------

ARTICLE III

PLAN ADMINISTRATION

 

3.1

Committee

The Restoration Plan shall be administered by the “committee” under (and as
defined in) the Basic Plan (although certain provisions of the Restoration Plan
shall be administered by the Global Human Resources Group as specified herein).
The Committee shall have full discretionary authority to interpret the
provisions of the Plan, and decide all questions and settle all disputes which
may arise in connection with the Plan, and may establish its own operative and
administrative rules and procedures in connection therewith, provided such
procedures are consistent with the requirements of Section 503 of ERISA. All
interpretations, decisions and determinations made by the Committee will be
binding on all persons concerned. No member of the Committee who is a
Participant in the Restoration Plan may vote or otherwise participate in any
decision or act with respect to a matter relating solely to such member (or to
such member’s Beneficiaries). Not in limitation, but in amplification, of the
foregoing provisions of this Section, the Committee has the duty and power to
modify or supplement any Restoration Plan accounting method, practice or
procedure, make any adjustments to accounts or modify or supplement any other
aspect of the operation or administration of the Restoration Plan in such manner
and to such extent consistent with and permitted by the Code that the Committee
deems necessary or appropriate to correct errors and mistakes, to effect proper
and equitable account adjustments or otherwise to ensure the proper and
appropriate administration and operation of the Restoration Plan.

 

20



--------------------------------------------------------------------------------

ARTICLE IV

AMENDMENT AND TERMINATION

 

4.1

Amendment and Termination

The Corporation shall have the right and power at any time and from time to time
to amend the Restoration Plan in whole or in part, on behalf of all
Participating Employers, and at any time to terminate the Restoration Plan or
any Participating Employer’s participation hereunder; provided, however, that no
such amendment or termination shall reduce the amount of a Participant’s
Restoration Plan Benefit on the date of such amendment or termination, or
further defer the due dates for the payment of such benefits, without the
consent of the affected person. To the extent permitted by Section 409A of the
Code, in connection with any termination of the Restoration Plan, the
Corporation shall have the authority to cause the Restoration Plan Benefits of
all current and former Participants (and the Beneficiary(ies) of any deceased
Participants) to be paid in a single lump sum as of a date determined by the
Corporation or to otherwise accelerate the payment of all Restoration Plan
Benefits in such manner as the Corporation shall determine in its discretion.

 

4.2

Change of Control

Notwithstanding any provisions of the Restoration Plan to the contrary, on and
after the date of a Change of Control (i) the provisions of the Restoration Plan
may not be terminated, amended or modified if the Amendment or Termination Date
is prior to the date immediately following the date of the Change of Control and
(ii) with respect to any amendment to the Restoration Plan otherwise permissible
under clause (i) of this sentence, the provisions of the Restoration Plan may
not be terminated, amended or modified to reduce, eliminate or otherwise
adversely affect in any manner the total amount of benefits that would have been
payable to a Participant, or the method and timing by which such benefits would
have been payable to the Participant, from time to time under the Restoration
Plan, assuming for this purpose that the Participant had a Termination of
Employment on the date immediately preceding the Amendment or Termination Date
of any such amendment or termination; provided, however, that the Corporation
may terminate, amend or modify the Restoration Plan at any time prior to the
date of a Change in Control in accordance with, and subject to, the provisions
of Section 4.1.

 

21



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.1

Nature of Plan and Rights

The Restoration Plan is unfunded and intended to constitute an incentive and
deferred compensation plan for a select group of officers and key management
employees of the Participating Employers. If necessary to preserve the above
intended plan status, the Committee, in its sole discretion, reserves the right
to limit or reduce the number of actual Participants and otherwise to take any
remedial or curative action that the Committee deems necessary or advisable. The
Restoration Accounts established and maintained under the Restoration Plan by a
Participating Employer are for accounting purposes only and shall not be deemed
or construed to create a trust fund of any kind or to grant a property interest
of any kind to any Participant or Beneficiary. The amounts credited by a
Participating Employer to such Restoration Accounts are and for all purposes
shall continue to be a part of the general assets of such Participating
Employer, and to the extent that a Participant or Beneficiary acquires a right
to receive payments from such Participating Employer pursuant to the Restoration
Plan, such right shall be no greater than the right of any unsecured general
creditor of such Participating Employer.

 

5.2

Spendthrift Provision

A Participant’s or Beneficiary’s rights and interests under the Restoration Plan
may not be assigned or transferred by the Participant or Beneficiary. No part of
any amounts credited or payable hereunder shall, prior to actual payment, (i) be
subject to seizure, attachment, garnishment or sequestration for the payment of
debts, judgments, alimony or separate maintenance owed by the Participant or any
other person, (ii) be transferable by operation of law in the event of the
Participant’s or any person’s bankruptcy or insolvency, or (iii) be transferable
to a spouse as a result of a property settlement or otherwise. Notwithstanding
the foregoing, the Participating Employers shall have the right to offset from a
Participant’s unpaid benefits under the Restoration Plan any amounts due and
owing from the Participant to the extent permitted by law.

 

5.3

Limitation of Rights

Neither the establishment of the Restoration Plan, nor any amendment thereof,
nor the payment of any benefits will be construed as giving any individual any
legal or equitable right against the Company, any Participating Employer, or the
Committee. In no event will the Plan be deemed to constitute a contract between
any Employee and the Company, a Participating Employer, or the Committee. The
Plan shall not be deemed to be consideration for, or an inducement for, the
performance of services by any employee of a Participating Employer.

 

22



--------------------------------------------------------------------------------

5.4

Adoption by Other Participating Employers

The Restoration Plan may be adopted by any Participating Employer participating
under the Basic Plan, such adoption to be effective as of the date specified by
such Participating Employer at the time of adoption.

 

5.5

Governing Law

The Restoration Plan shall be construed, administered and governed in accordance
with the laws of the State of North Carolina, except to the extent such laws are
preempted by federal law.

 

5.6

Merged Plans

 

  (a)

Merger of Plans:    From time to time the Participating Employers may cause
other nonqualified plans to be merged into the Restoration Plan. Schedule 5.6
attached hereto sets forth the names of the plans that merged into the
Restoration Plan by January 1, 2009 and their respective merger dates. Schedule
5.6 shall be updated from time to time to reflect mergers after January 1, 2009.

 

  (b)

Effect of Merger of Plans:    Upon such a merger, the accrued benefits
immediately prior to the date of merger of each participant in the merged plan
shall be transferred and credited as of the merger date to a Restoration Account
established under the Restoration Plan for such participant. From and after the
merger date, the participant’s rights shall be determined under the Restoration
Plan, and the participant shall be subject to all of the restrictions,
limitations and other terms and provisions of the Restoration Plan.
Notwithstanding any other provision of the Restoration Plan, the Restoration
Account established for the participant as a result of a merger described in
this Section shall be periodically adjusted when and as provided in Section 2.3
as in effect from time to time and the Restoration Plan Benefit determined in
accordance with Section 2.4 shall be paid at such time and in such manner as
provided in Sections 2.5, 2.6 and 2.7 hereof, as applicable, except to the
extent otherwise provided on Schedule 5.6. Notwithstanding any provision of this
Section 5.6 to the contrary, a participant in a merged plan that is in pay
status or is a terminated employee in a deferred vested status as of the plan
merger date shall continue to be eligible to receive benefits as and when
provided under the terms of the merged plan as in effect immediately prior to
such merger. The Global Human Resources Group shall, in its discretion,
establish any procedures it deems necessary or advisable in order to administer
any such plan mergers, including without limitation procedures for transitioning
from the method of account adjustments under the prior plan to the methods
provided for under the Restoration Plan.

 

5.7

Status Under ERISA

The Restoration Plan is maintained for purposes of providing deferred
compensation for a select group of management or highly compensated employees.
In addition, to the extent that the Restoration Plan makes up benefits limited
under the Basic Plan as a result of Section 415 of the Code, the Restoration
Plan shall be considered an “excess benefit plan” within the meaning of ERISA.

 

23



--------------------------------------------------------------------------------

5.8

Compliance With Section 409A of the Code

The Restoration Plan is intended to comply with Section 409A of the Code, and
official guidance issued thereunder. Notwithstanding any provision of the
Restoration Plan to the contrary, the Restoration Plan shall be interpreted,
operated, and administered consistent with this intent.

 

5.9

Severability

If any provision of the Restoration Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions shall
continue to be fully effective.

 

5.10

Headings and Subheadings

Headings and subheadings are inserted for convenience only and are not to be
considered in the construction of the provisions of the Restoration Plan.

 

5.11

Social Security Tax

Subject to the requirements of Section 3121(v)(2) of the Code, the Committee has
the full discretion and authority to determine when Federal Insurance
Contribution Act (“FICA”) taxes on a Participant’s Restoration Plan benefit or
account are paid and whether any portion of such FICA taxes shall be withheld
from the Participant’s wages or deducted from the Participant’s benefit or
account.

 

5.12

Claims Procedure

Any claim for benefits under the Restoration Plan by a Participant or
Beneficiary shall be made in accordance with the claims procedures set forth in
the Basic Plan.

 

5.13

Limited Effect Of Restatement

Notwithstanding anything to the contrary contained in the Restoration Plan, to
the extent permitted by ERISA and the Code, this instrument shall not affect the
availability, amount, form or method of payment of benefits being paid before
the effective date hereof to any Participant or former Participant (or a
Beneficiary of either) in the Restoration Plan who is not an active Participant
on or after the effective date hereof, said availability, amount, form or method
of payment of benefits, if any, to be determined in accordance with the
applicable provisions of the Restoration Plan as in effect prior to the
effective date hereof.

 

5.14

Binding Effect

The Restoration Plan (including any and all amendments thereto) shall be binding
upon the Participating Employers, their respective successors and assigns, and
upon the Participants and their Beneficiaries and their respective heirs,
executors, administrators, personal representatives and all other persons
claiming by, under or through any of them.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been executed by the Corporation on the
24th day of November, 2008.

 

BANK OF AMERICA CORPORATION

By:

 

   /s/ Mark S. Behnke

 

Mark S. Behnke, Global Compensation, Benefits and

Shared Services Executive

 

25



--------------------------------------------------------------------------------

SCHEDULE 5.6

MERGED PLANS AS OF JANUARY 1, 2009

 

Plan Name    Date of Merger BankAmerica Supplemental Retirement Plan (but only
as to BankAmerica Pension Plan restored benefits)        July 1, 2000

 

Schedule 5.6 - 1